Citation Nr: 1809219	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  05-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease, to include coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia has current jurisdiction over the appeal.

In February 2009, the Veteran testified before the undersigned.  A transcript of the hearing is associated with the record.

The claim on appeal has been previously remanded by the Board.  In the most recent decision, in December 2015, the Board denied service connection for hypertension.  To the extent that the Veteran's representative asserts in the January 2018 Informal Hearing Presentation that hypertension remains on appeal, the Veteran and his representative are advised that a claim to reopen must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.

It is further noted that over the course of the appeal, the Veteran asserted that his hypertension and heart disease disabilities were secondary to posttraumatic stress disorder (PTSD).  After conducting development as to that claim, the RO continued a previous denial of entitlement to service connection for PTSD in a November 2016 rating decision, and the Veteran did not file a Notice of Disagreement (NOD) as to that rating decision.  Accordingly, the rating decision is final, and service connection for PTSD has not been established.  As such, the Board finds that the Veteran lacks legal grounds to establish entitlement to service connection for heart disease as secondary to such condition.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim on appeal has been recharacterized as reflected on the title page.

Finally, the December 2015 Board decision referred the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for a back disability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As no further action has been taken, it is again referred to the AOJ.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

While the Board sincerely regrets having to again delay adjudication of the claim, a remand is necessary to afford the Veteran all consideration due to him.

In this regard, there is evidence that the presumption of service connection based upon herbicide exposure for the Veteran's heart disease, to include coronary artery disease may apply in this case.

The prior Board remand requested that the AOJ take appropriate measures, to include submitting a request to the U.S. Army and Joint Services Records Research Center (JSRRC), to determine whether the 3rd Marine Division, within which the Veteran served, participated or otherwise served in Vietnam by way of Okinawa at any point while the Veteran was attached to that unit.  

In response to the remand request, the AOJ contacted the Marine Corps History Division, and was advised in a January 2017 email that muster rolls or unit diaries that would verify if someone had service in Vietnam before 1965 would be retained by Headquarters Marine Corps (HQMC) in Quantico, Virginia.  Nine letter requests were made by the RO to HQMC in an attempt to obtain any records, summaries, findings, and/or command histories for the period February 1961 through April 1962, the period during which the Veteran served in the 3rd Marine Division.  The most recent letter request was sent to HQMC in October 2017.  No response is yet of record.    

Nonetheless, given the credible and consistent statements from the Veteran that the 3rd Marine Division participated in Vietnam by way of Okinawa as well as the historical evidence showing that unit's participation in Vietnam, the Board finds it necessary to the Veteran's claim that all development be exhausted.  

In this regard, the RO should make additional attempts to verify whether the 3rd Marine Division participated in Vietnam via Okinawa anytime during the period from February 1961 through April 1962.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate measures, and make additional attempts, through the HQMC as well as any other appropriate records repositories, to determine whether the Veteran, with the 3rd Marine Division, participated or otherwise served in Vietnam by way of Okinawa at any point while the Veteran was attached to that unit.

In this regard, the RO should note that the Veteran's service personnel records show that he served with the 3rd Marine Division from approximately February 1961 to April 1962.  The request should show that in response to prior requests, VA contacted the Marine Corps History Division, and was advised in a January 2017 email that muster rolls or unit diaries that would verify if someone had service in Vietnam before 1965 would be retained by Headquarters Marine Corps (HQMC) in Quantico, Virginia.  Nine letter requests were made by VA to HQMC in an attempt to obtain any records, summaries, findings, and/or command histories for the period February 1961 through April 1962, the period during which the Veteran served in the 3rd Marine Division.  The most recent letter request was sent to HQMC in October 2017.  No response is yet of record.    

All development and research conducted, to include any requests and responses received, should be associated with the claims file.

2.  After the receipt of any additional evidence, readjudicate the claim for service connection for coronary artery disease, to specifically consider whether the presumption of service connection based on herbicide exposure is applicable.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





